t c memo united_states tax_court jesse and tawara goode petitioners v commissioner of internal revenue respondent docket no filed date ps did not include in their federal_income_tax return payments totaling dollar_figure remitted pursuant to a settlement agreement entered into between petitioner-husband p-h and the district of columbia under the terms of the settlement agreement the proceeds at issue were designated as attorney’s fees and claims and out-of-pocket expenses and were to be considered as non-taxable amounts pursuant to sec_104 i r c ps were not furnished with a timely properly issued form 1099-misc miscellaneous income held ps are not entitled to exclude the dollar_figure settlement payment from their gross_income under sec_104 i r c the record does not establish that p-h received any part of the dollar_figure sum on account of personal physical injury or physical sickness as required by sec_104 i r c held further ps are liable for accuracy-related_penalties pursuant to sec_6662 i r c held further jurisdiction of this court is not available to consider ps claim for suspension of interest under sec_6404 i r c thomas f decaro jr for petitioners innessa glazman molot for respondent memorandum findings_of_fact and opinion nims judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax as well as an accuracy- related penalty under sec_6662 and d of dollar_figure for substantial_understatement_of_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue after concessions the issues for decision are whether any portion or the entirety of certain unreported settlement proceeds aggregating dollar_figure specifically identified in a settlement agreement between petitioner jesse goode and the district of columbia as nontaxable pursuant to sec_104 is excludable from petitioners’ gross_income whether petitioners are liable for an accuracy-related_penalty under sec_6662 and whether jurisdiction is available to consider petitioners’ claim for suspension of interest under sec_6404 findings_of_fact some of the facts are stipulated and are found accordingly the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of the filing of their petition petitioners resided in washington d c petitioner jesse goode was employed by the district of columbia the district for approximately years when placed on paid administrative leave on date at that time he was serving as the general counsel to the district’s department of human services petitioner tawara goode is a party to this case solely because she filed a joint federal_income_tax return with petitioner jesse goode for the taxable_year at issue and references herein to petitioner in the singular are to jesse goode precipitating the district’s adverse employment action against petitioner was a series of news reports in the washington post probing numerous deplorable incidents of neglect and abuse suffered by residents of the district’s housing facilities for individuals with developmental disabilities which was under the aegis of the department of human services on date petitioner filed suit against the district with the united_states district_court for the district of columbia seeking damages and declaratory and injunctive relief the gravamen of petitioner’s complaint--comprised of two underlying counts alleging respectively the district’s infringement of petitioner’s first amendment rights under u s c sec and violation of the d c whistleblower reinforcement act of d c code sec 54--concerns the district’s averred retaliatory conduct against petitioner such reprisal was directed at petitioner according to the complaint because of his purported endeavor to inform various government agencies and officials of the dire conditions then prevalent in the district’s developmentally disabled housing program petitioner’s damages were enumerated in the complaint as comprising emotional and mental anguish humiliation and embarrassment ridicule physical pain and physical upset damage to petitioner’s professional reputation and damage to his reputation in the community petitioner did not serve the complaint on the district petitioner’s reason for this was to preserve the viability of one or both of the asserted claims from the pending expiration of the period of limitations without impeding the progress of the settlement negotiations which had reached a critical juncture petitioner entered into a settlement agreement and general release with the district on date the settlement the settlement provided for among other specified items of consideration the termination of petitioner’s employment a mutual omnibus release encompassing any and all litigation- related claims between the parties and the remuneration by the district of the following compensatory sums i dollar_figure allocated as severance and accrued leave ii dollar_figure designated as petitioner’s claims and out-of-pocket expenses and iii dollar_figure earmarked as petitioner’s counsel fees and costs payment of petitioner’s counsel fees and costs was remitted directly to petitioner’s attorneys in accordance with the settlement the settlement in a provision accompanying the enumeration of the compensatory payments contains the following characterization of the respective dollar_figure and dollar_figure amounts cumulating dollar_figure the disputed settlement amount as compensatory_damages pursuant to sec_104 and for out-of-pocket expenses only the disputed settlement amount does not constitute wages and shall be considered as non-taxable to the fullest extent permitted by law the parties understand and agree that no w-2 form shall issue from the district of columbia with respect to the disputed settlement amount relying solely on such representation set forth in the settlement petitioners did not include and did not provide supplemental disclosure of the disputed settlement amount in their gross_income of the aggregate settlement proceeds petitioners reported only the dollar_figure severance payment as properly reflected in a form_w-2 wage and tax statement which was duly issued by the district the district’s office of the chief financial officer the ocfo issued a form 1099-misc for the taxable_year that was faulty in two respects it erroneously disclosed the disputed settlement amount as dollar_figure and was never delivered to petitioners a corrected form 1099-misc for taxable_year the restated inaccurately restated the disputed settlement amount as dollar_figure listed an incorrect address for petitioner under the form’s appropriate caption corresponding to the address of one of the law firms that represented petitioner in the settlement and was not ultimately sent to petitioner’s correct address until date correspondence from the ocfo to petitioner dated date indicates that the numerical error in the restated is the result of including the dollar_figure severance payment in the disputed settlement amount and excluding the dollar_figure attorney’s fees compensation burden_of_proof opinion the parties dispute whether the burden_of_proof in this case has been shifted to respondent pursuant to sec_7491 sec_7491 imposes the burden_of_proof on respondent if the taxpayer introduces credible_evidence with respect to any factual issue and complies with the requirements of sec_7491 and b to substantiate all items at issue maintain required records and cooperate with reasonable requests of respondent we find it unnecessary to decide whether petitioners have met the prerequisites of sec_7491 because the record in this case is not evenly weighted and the resolution of the issues in controversy does not depend upon which party bears the burden_of_proof we render a decision on the preponderance_of_the_evidence in the record applicability of sec_104 sec_61 provides that gross_income includes all income from whatever source derived while it is axiomatic that sec_61 broadly applies to any accession to wealth statutory exclusions from income are narrowly construed see 515_us_323 504_us_229 348_us_426 as applicable here sec_104 excludes from gross_income among other items damages received pursuant to a settlement on account of personal physical injuries or physical sickness qualification for the sec_104 exclusion is predicated on a bipartite analysis examining whether the underlying claims were based on tort or tort type rights and the damages were received on account of personal physical injuries or physical sickness commissioner v schleier supra pincite sec_1_104-1 income_tax regs this reformulation of the two-part test set forth in schleier incorporates the amendment to sec_104 pursuant to the small_business job protection act of publaw_104_188 sec 110_stat_1838 the sbjpa amendment narrowing the exclusion formerly applying to personal injury damages to those that are physical in nature besides the imposition of this additional prerequisite into the second prong the applicable analysis is not otherwise altered by the sbjpa amendment shaltz v commissioner tcmemo_2003_173 prasil v commissioner tcmemo_2003_100 the determination as to whether damages received pursuant to a settlement fall within the purview of the conjunctive two-prong test is a factual one 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir extending beyond the four corners of the settlement documentation the pertinent analysis entails a consideration of extrinsic factors informative of the nature of the underlying claims discharged by the settlement id see also 105_tc_396 the critical question is in lieu of what was the settlement paid affd 121_f3d_393 8th cir 87_tc_1294 affd 848_f2d_81 6th cir relevant extrinsic factors include the details surrounding the litigation the allegations contained in the complaint and the course of the settlement negotiations between the parties robinson v commissioner supra pincite express allocations in a settlement identifying payment amounts deemed eligible for the sec_104 exclusion are generally accorded conclusive effect for tax purposes 79_tc_680 affd without published opinion 749_f2d_37 9th cir however the statutory proviso contained in the penultimate sentence of sec_104 dictates one exception to this principle of judicial deference to manifest allocations the penultimate sentence of sec_104 provides for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness as elucidated in the legislative_history of the sbjpa amendment emotional distress denotes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 n to ascertain whether settlement proceeds fall within the sec_104 physical injuries or physical sickness rubric--as opposed to ineligible payments stemming from physical manifestations of emotional distress--the caselaw surveys the circumstances surrounding the origin of the injury redressed in the settlement for a sufficient nexus or direct causal link between the amount_paid and the asserted physical injury see 422_f3d_684 8th cir we agree with the tax_court that these health symptoms ie fatigue indigestion insomnia and incontinence relate to emotional distress and not to physical sickness affg tcmemo_2004_113 340_f3d_1074 9th cir affg in part and revg in part on a different issue tcmemo_2002_5 allum v commissioner tcmemo_2005_177 the mere mention of ‘personal physical injury’ in a complaint does not by itself serve to exclude the recovery from gross_income under sec_104 judicial approbation of express settlement allocations for federal_income_tax purposes is also not warranted where circumstantial factors reveal that the designation of the settlement proceeds was not the result of adversarial arm’s length and good_faith negotiations and is incongruous with the economic realities of the taxpayer’s underlying claims see bagley v commissioner supra pincite notably the final sentence of sec_104 subsumes within the scope of the sec_104 exclusion settlement proceeds designated as reimbursement for medical_care attributable to the treatment of emotional distress the record does not disclose any such proceeds as discussed infra petitioner contends that the express characterization of the disputed settlement amount is dispositive for purposes of the applicability of the sec_104 exclusion while not apparent from the nature of the two causes of action underlying petitioner’s complaint petitioner asserts that the disputed settlement amount was remitted to compensate him for various debilitating physical ailments ie migraine headaches stomachaches and hand numbness developed as a result of repeated vehement verbal assaults by the district’s deputy mayor carolyn graham the putative graham assault for the reasons delineated below we do not endow the settlement’s characterization of the disputed settlement amount with dispositive effect for purposes of the applicability of the sec_104 exclusion in brief the record is devoid of conclusive proof necessary to establish the requisite causal link between petitioner’s averred maladies and the payment of the disputed settlement amount this evidentiary insufficiency vitiates petitioner’s contention that his illness was symptomatic of the species of ailments which are physical in nature within the scope of the sec_104 exclusion additionally circumstantial evidence identified below indicates that the settlement allocation was not the result of quid pro quo negotiations but the product of unfettered unilateral draftsmanship by petitioner who formulated the provision solely for tax considerations furthermore the allocation of the disputed settlement amount does not satisfy the exclusion provided in the final sentence of sec_104 concerning reimbursement of expenses for emotional distress-related medical treatment while the allocation of the disputed settlement amount identifies out-of- pocket expenses as a general catchall compensatory item in addition to the payments specified as pursuant to sec_104 the record contains no evidence reflecting any medical_expenses petitioner may have incurred the bona_fide nature of petitioner’s averred symptoms was substantiated by the testimony of arabella teal teal a former official in the district’s office of the corporation counsel and the district’s principal representative in the settlement in stating that she could not recall requesting receiving or reviewing any medical documentation corroborating petitioner’s illness teal remarked that the settlement discussions did include petitioner’s emotional and physical reaction to what had happened because that’s one of the things that the district had to evaluate in terms of deciding whether to settle the case emphasis added teal stated that although she may have neglected to confirm independently petitioner’s physical condition she did not doubt the veracity of his alleged health complications because she regarded petitioner’s representative as a prominent trustworthy attorney and observed petitioner in what may be inferred to have been impaired physical health teal’s testimony excerpted above conflates petitioner’s emotional suffering with the consequent physical reaction petitioner experienced as a result of that trauma this illustrates the fact that the district conceived of petitioner’s illness although evidently grievous as emanating from a physical manifestation of emotional distress encompassed within the limitation set forth in the penultimate sentence of sec_104 petitioner’s divergent positions during the course of the proceedings regarding the cause of his injuries further indicate that his symptoms exhibit the hallmarks of a stress- induced condition at trial petitioner testified that negative publicity engendered by the washington post’s investigative reports was a substantial contributing factor to the onset of his ailments you testified that you had a physical and q emotional reaction to this whole process did this publicity have any effect on that and if so what yes this was a significant component of the a whole problem but there is my name in the washington post you know my name is at the city council hearing when they had the investigation so yes all this publicity had a huge impact on me by contrast petitioner’s brief attributes his symptoms exclusively to the putative graham assault ms graham’s offensive conduct was the only predicate for the injuries petitioner sustained and hence the basis for the district’s decision to settle petitioner’s claim for physical pain and suffering additionally the allocation of the disputed amount was not apparently contested by the district during the course of the settlement negotiations with petitioner and thus the designation of the proceeds is not consonant with the nature of petitioner’s underlying claims petitioner’s complaint against the district contains no mention or allusion to the putative graham assault petitioner’s explanation for such conspicuous omission was that the complaint which was never served on the district was filed close to the expiration of the period of limitations for one or both of the causes of action and was drafted in a sterile manner without reference to the putative graham assault so as not to disrupt the progress of the settlement negotiations apart from petitioner’s self-serving testimony however there is no evidence present in the record to establish that the putative graham assault ever occurred moreover teal testified at trial that the district’s standard settlement agreements utilized to resolve disputes of a similar nature to that involving petitioner were relatively brief and rudimentary in format and did not specify the designation of the compensatory damage payments according to teal’s recollection at trial she perceived of the characterization of the disputed settlement amount as outside the scope of the controversy between the district and petitioner teal had been informed that the settlement allocation did not present any potential adverse ramifications for the district because irrespective of the express settlement allocation the district would defer to respondent’s ultimate determination of the applicability of the sec_104 exclusion petitioner asserts that the characterization of the disputed settlement amount was the result of quid pro quo negotiation because petitioner’s municipal income_tax_liability derived from his computation of adjusted_gross_income for federal_income_tax purposes would be correspondingly lower if the sec_104 exclusion applied the record contains no evidence however that teal was ever cognizant of or considered such diminishment to the district’s municipal fisc petitioner argues that the dollar_figure designated as attorney’s fees reimbursement is distinguishable from the remainder of the disputed settlement amount because the attorney’s fees payment was remitted directly to petitioner’s counsel respondent concedes though that the attorney’s fees compensation is deductible as a miscellaneous itemized_deduction the supreme court in 543_us_426 found such a feature of a settlement payment to be inconsequential under the anticipatory_assignment_of_income doctrine therefore the total disputed settlement amount of dollar_figure must be included in petitioners’ gross_income accuracy-related_penalty respondent determined an accuracy-related_penalty for substantial_understatement_of_income_tax for the taxable_year sec_6662 imposes a penalty of percent on the portion of an underpayment_of_tax attributable to any substantial_understatement_of_income_tax an understatement ie the excess of the amount of income_tax required to be shown on the return over the tax actually shown on the return less any rebate is defined to be substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 a taxpayer is relieved of the accuracy-related_penalty if it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id petitioner contends that there was reasonable_cause to rely on the settlement’s explicit characterization of the disputed settlement amount particularly since a timely form_1099 was not provided to him however in qualifying the disputed settlement amount as non-taxable to the fullest extent permitted by law the settlement contemplates that such allocation was not to be conceived of as a definitive pronouncement for tax purposes emphasis added additionally petitioner presented no evidence that he consulted with a professional tax adviser or took any other independent action to confirm the treatment of the disputed settlement amount under federal tax law in light of our findings above concerning the nonadversarial nature of the settlement negotiations and the dubious origin of petitioner’s ailments the mere fact that petitioner did not receive the form_1099 does not establish the applicability of the reasonable_cause and good_faith exception to the sec_6662 penalty to the extent the parties’ rule computation reflecting our findings above results in a recalculated tax satisfying sec_6662 we hold petitioners liable for the substantial_understatement_penalty interest petitioners challenge respondent’s assessment of interest by invoking sec_6404 which mandates in the case of a timely filed return the suspension of interest and penalties if respondent does not provide notice to the taxpayer identifying the particular amount due and the basis for the liability within a specified 18-month period the applicable 18-month period commences on the later of the due_date of the return or the date the return was filed without regard to extensions sec_6404 the temporary suspension of interest runs from the day after the close of the 18-month period to the date which i sec_21 days following respondent’s issuance of the explanatory notice sec_6404 respondent argues that jurisdiction to consider petitioner’s interest claim is not available here pursuant to sec_6404 which generally proscribes judicial review of claims for abatement of an assessment of interest on income estate or gift_tax see revproc_2005_38 2005_28_irb_81 it is respondent’s further contention that jurisdiction over petitioner’s claim concerning suspension of interest under sec_6404 does not fall within the narrowly circumscribed exception to sec_6404 provided in sec_6404 sec_6404 authorizes jurisdiction over actions timely brought by a taxpayer who meets the requirements of sec_7430 challenging a final_determination of respondent concerning a claim_for_abatement of interest respondent’s delegated scope of administrative review to consider interest abatement claims under sec_6404 is confined to those instances where respondent has made an interest assessment and such assessment is attributable in whole or in part to any unreasonable error or delay by respondent in performing a ministerial or managerial act sec_6404 therefore according to respondent because the limited exception to sec_6404 set forth in sec_6404 is predicated on the issuance of a final_determination concerning an interest abatement claim interest suspension claims under sec_6404 do not qualify because they are nondiscretionary see revproc_2005_38 supra the applicability of sec_6404 to petitioner’s interest suspension claim under sec_6404 is not plainly demonstrated by the statutory construction since the jurisdictional ban expressly governs abatement claims regarding assessments of tax and an assessment has yet to occur in this case however irrespective of any perceived ambiguity inherent in sec_6404 it is a long-standing principle that this court generally lacks jurisdiction over issues involving interest 54_f3d_432 7th cir 110_tc_20 89_tc_352 petitioners’ arguments comprise the bare assertion to their entitlement to a suspension of interest under sec_6404 petitioners adduce no authority to override the well-established jurisdictional restrictions concerning interest matters therefore jurisdiction is not available to consider petitioners’ claims for suspension of interest pursuant to sec_6404 to reflect the foregoing and the concessions of the parties decision will be entered under rule
